EXHIBIT 10.1




EXCLUSIVE DISTRIBUTOR AGREEMENT




THIS EXCLUSIVE DISTRIBUTOR AGREEMENT (“Agreement”) is made as of July 9, 2013
(the “Effective Date”) between California Clean Air Technologies, LLC, a Nevada
limited liability company, with offices located at 31936 Theresa Ct., Menifee,
California 92584, facsimile no. 1-888-361-331, email address:
Michael@californiacleanairtech.com (the “Company”) and   SaaSMAX, Inc., a Nevada
corporation, with its principal office at 7770 Regents Road, Suite 113-129, San
Diego, CA 92122, facsimile no. 604-687-6650, email address: ado@stockslaw.com
(“the Distributor”), who agree as follows:




1.

APPOINTMENT AND TERRITORY.  In consideration of: (i) the issuance of 25,000
common stock shares (as constituted on the date hereof) of the Distributor to
the Company (the “Shares”), which Shares shall be delivered to the Company in
the form of a duly authorized and executed common stock certificate no later
than ten (10) days subsequent to the Effective Date; (ii) the Distributor’s
issuance of a promissory note dated as of the Effective Date in the principal
amount of Fifty Thousand Dollars ($50,000) (the “Note”), a copy of which Note is
attached hereto as Exhibit “A”, and which original, signed Note has been
delivered to the Company by the Distributor and shall be paid in full by
Distributor as set forth in said Note on or before the Maturity Date (as set
forth in the Note); and (iii) for other good and valuable consideration as set
forth herein, the Company grants the Distributor the exclusive right to  market,
sell and distribute the Company’s propane diesel dual-fuel retrofit system (the
“DFRS” or the “Products”) only in the geographic area set out in Exhibit “B”
(the “Geographic Territory”). As additional consideration for the grant of the
exclusive distributorship hereunder, the Distributor agrees to pay the Company a
royalty of $750 per DFRS sold by Distributor (the “Royalties”), which payments
shall be made within 30 days of the applicable sale.









--------------------------------------------------------------------------------




2.

DISTRIBUTOR DUTIES AND COVENANTS; INSTALLATION BY THE COMPANY; PRODUCT ORDERS.
 The Distributor agrees to (a) use its best efforts to maximize the sale of the
Products within the Geographic Territory, including, without limitation, (i)
using diligent efforts to promote the sale of Products and the reputation
thereof, as well as customer confidence in them and the goodwill of the
Products, and (ii) advertising the Products and supplying necessary marketing
literature, at its expense and agreeing that said advertisements and marketing
literature shall prominently display the trademarks “CCAT” or “California Clean
Air Technologies” and shall be subject to prior approval by the Company with
respect to content and format, (b) to market the Products on terms and
conditions consistent with the sales prices and conditions established by the
Company for the United States and in accordance with any and all applicable
laws, including without limitation, those of the Geographic Territory, (c)
maintain an inventory of Products for sales presentations, training meetings,
shows and other marketing purposes, (d) establish, equip and maintain
facilities, and hire, train and maintain a trained, qualified sales staff,
subject to reasonable prior approval by the Company, for sale of the Products in
the Geographic Territory and otherwise for purposes of performing its sales and
other obligations under this Agreement, (e) make all records and correspondence
with accounts available to the Company, and (f) participate at the Distributor’s
cost and expense in customary industry trade shows and other promotional
activities as the Company may request from time to time.  In addition,
Distributor shall not, directly or indirectly, (i) sell or seek to sell any of
the Products to customers located outside the Geographic Territory, or to any
party seeking to purchase Products with the intent of reselling them outside of
the Geographic Territory, (ii) make any advertisement, have any establishment or
maintain any warehouse for sale or distribution of Products outside the
Geographic Territory, (iii) sell or seek to sell any of the Products under a
brand name, trademark or trade name other than “CCAT” or “California Clean Air
Technologies” or otherwise in a manner not expressly permitted under the terms
of this Agreement, and/or (iv) engage in any Conflicting Activities (as defined
in  Section 6 below).  Distributor shall forward to Company all inquiries that
Distributor receives regarding the purchase of Products from interested parties
outside of the Geographic Territory. Distributor may not select sub-distributors
for the Products within the Geographic Territory unless its selection of said
sub-distributors receive the prior written approval of the Company, which
approval may not be unreasonably withheld and provided that any such
sub-distributor shall agree to abide by the terms and provisions of this
Agreement.  All costs and expenses connected with and/or incidental to the
distribution of Products in the Geographic Territory and Distributor’s
performance under this Agreement shall be borne by Distributor, and Distributor
shall not be entitled to reimbursement therefor from Company, except as
otherwise agreed in writing by Company in its sole and absolute discretion.
 Distributor also acknowledges that Company may change the design of any of the
Products at any time, or may discontinue selling any or all of the Products or
parts without advance notice to Distributor.  Notwithstanding anything to the
contrary contained herein, Distributor shall have no claim against Company for
failure to furnish Products or parts of the model, design or type previously
sold, or for failure to incorporate modifications in any Products previously
purchased by Distributor. Distributor hereby accepts the grant of rights and
obligations set forth in this Section 1 and agrees to use its best efforts to
sell and promote the Products throughout the Territory. In connection with
Distributor’s sale of any Products hereunder, the Company shall have exclusive
rights to install the applicable Products (the “Installation Work”), and unless
otherwise agreed to in writing by the Company, the Company’s Installation Work
will be on a 25% cost plus for travel expense (only) and a install fee ranging
from $2,500 to $5,000 depending on size of engine; the parties hereto understand
and agree that the material terms and conditions relating to said Installation
Work shall be (i) reflected in writing in the purchase agreement signed by the
applicable customer or Product purchaser, and (ii) subject to the prior review
and consent (in writing or otherwise), by the Company.  The parties hereto
understand and agree orders for Products purchased by Distributor from the
Company hereunder shall be placed and memorialized through written purchase
orders (“POs”), using the standard Company PO form.  No PO shall be binding upon
the Company unless signed and returned by the Company.  Distributor also agrees
to provide the Company with estimates of its anticipated Product purchases
required for the ensuing six (6)-month period, as directed by the Company.  The
purchase price for Products purchased by Distributor from the Company hereunder
shall be the Product wholesale price, as established in the discretion of the
Company and subject to change by the Company at the Company’s sole discretion
and without any prior notice to Distributor.  








--------------------------------------------------------------------------------




3.

AGREEMENT TERM.  The Term (as defined below) of this Agreement and the exclusive
distributorship created hereunder will be for an initial term (“Initial Term”)
of five (5) years unless sooner terminated in accordance with the provisions of
this Agreement, including without limitation the provisions of Section 7 below.
 The Distributor shall have the “right to extend” the Term under the same
material terms and conditions for one additional five (5)-year renewal term (a
“Renewal Term”, and together with the Initial Term, the “Term”) with prior
written notice sent to the Company at least 30 days’ prior to the expiration of
the Initial Term, so long as at the time of Distributor’s receipt of said
renewal notice and through the commencement date of the Renewal Term, the
Distributor shall be in compliance with the Minimum Royalty (as defined below)
requirement set forth in Section 7.2 of this Agreement and shall otherwise be in
compliance with the terms and conditions of this Agreement.




4.

RELATIONSHIP; DISTRIBUTOR’S COSTS AND TAXES; INSURANCE; PRODUCT WARRANTIES AND
LIABILITY.  




4.1

In connection with the Distributor’s performance under this Agreement, the
Distributor will be an independent contractor of the Company, and will not look
to the Company as its employer, or as a partner or agent.  The Distributor may
not enter into any agreement or obligation of any kind on behalf of the Company.
 As an independent contractor, the Distributor will not be entitled to any
employee benefits, and will be responsible for all costs and taxes that it
incurs in connection with the performance of its services under this Agreement,
and will obtain any licenses and permits that are necessary for conducting its
services, including without limitation, any general commercial liability or
other reasonable and customary insurance coverages required by Distributor in
connection with its performance hereunder (“Distributor’s Insurance Coverage”)
and under the same terms and conditions as set forth below with regard to the
Company’s Product Liability Policy; provided, however, that notwithstanding the
foregoing provisions of this Section 4.1, the parties understand and agree that
under no circumstances shall Distributor’s requirement to procure and maintain
Distributor’s Insurance Coverage commence prior to the date that Distributor
consummates its initial sale of Product to a customer pursuant to this Agreement
and the exclusive distributorship granted hereunder.  The Company agrees that
during the Term it shall have obtained and shall maintain a product liability
insurance policy in the coverage amount of no less than $3,000,000 (the “Product
Liability Policy”).  The Product Liability Policy must state that it cannot be
cancelled or the coverage amount reduced without giving the Distributor at least
thirty (30) days’ prior written notice of such cancellation or change.

 

4.2

Product Warranties and Liability.  EXCEPT WITH RESPECT TO THE STANDARD
MANUFACTURER’S WARRANTY PROVIDED BY THE COMPANY, THE COMPANY MAKES NO
WARRANTIES, GUARANTEES OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY OF THE PRODUCTS, INCLUDING WITHOUT LIMITATION THOSE OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. UNDER NO CIRCUMSTANCES SHALL COMPANY BE LIABLE
FOR ANY INDIRECT DAMAGES, INCLUDING WITHOUT LIMITATION INCIDENTAL OR
CONSEQUENTIAL DAMAGES, AND/OR LOSS OF PROFITS OR GOODWILL, SUFFERED BY
DISTRIBUTOR, ANY SUBDISTRIBUTOR OR ANY OTHER THIRD PARTY ARISING OUT OF OR
RELATED TO THIS AGREEMENT.  COMPANY WILL NOT ACCEPT, OR ASSUME, UNDER ANY
CIRCUMSTANCES ANY RESPONSIBILITY FOR REQUESTS BY DISTRIBUTOR FOR PRODUCT
RETURNS, EXCEPT IN THE SITUATION OF EPIDEMIC PRODUCT FAILURE.









--------------------------------------------------------------------------------




5.

CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY.




5.1

During the term of this Agreement and at all times thereafter, (a) the
Distributor will hold in trust, keep confidential, and not disclose, directly or
indirectly, to any third party or make any use of Confidential Information (as
defined below) for any purpose, except as required by law or as may be necessary
in the performance of the Distributor’s duties and obligations under this
Agreement, and (b) all Confidential Information will remain the exclusive
property of the Company, and will not be removed from the premises of the
Company or its customers, or be duplicated by any means, without the prior
written consent of Company.  For purposes of this Agreement, the term
“Confidential Information” means any and all information that Distributor may
receive from the Company: (i) relating to the technology embodied in the
Products, (ii) regarding the business, finances and/or operations of the
Company, or (iii) any information marked or labeled “Confidential” or
“Proprietary” by the Company prior to its transmittal to, or receipt by,
Distributor.  All such information (as referenced above in this Section 5.1) to
which the Distributor had access prior to the execution of this Agreement is
also included in Confidential Information.




5.2

Upon the termination of this Agreement (regardless of the reason for
termination), the Distributor will immediately: (i) return to the Company or
destroy all Confidential Information (including copies), and any other material
(including handwritten or computer-generated notes), made or derived from
Confidential Information, which is in the Distributor’s possession or which the
Distributor has delivered to others, and (ii) destroy any Confidential
Information stored on magnetic, optical or other medium after providing this
Confidential Information to the Company.  




5.3

The Distributor agrees that: (i) the Company is the sole and exclusive owner,
licensee or distributor, as applicable, of all trademarks, trade names, service
marks, service names, logos, patents and other similar proprietary rights to the
Products, including, without limitation, the logo and trademark “CCAT” or
“California  Clean Air Technologies” (individually and collectively, the
“Intellectual Property”), (ii) it will have no right or interest in or claim to
any such Intellectual Property, (iii) during the Term and at any time
thereafter, Distributor shall not challenge or contest, directly or indirectly,
the ownership and/or exclusive rights of the Company with respect to the
ownership and use of the Intellectual Property and shall execute such documents
and instruments as the Company may request to secure and preserve the Company’s
right, title and interest in and to the Intellectual Property, and (iv)  will
not use such marks or names, or any words that are confusingly similar, in any
manner which might tend to defeat or diminish said Intellectual Property, except
with the consent of the Company. Distributor acknowledges that all uses by it of
the Intellectual Property, and any goodwill arising there from, shall inure to
the benefit of Company, and that only the Company or the Company’s licensor are
and shall be entitled to registration of the Intellectual Property in any and
all jurisdictions of the world.  Distributor shall take no action detrimental,
in Company’s sole judgment, to the goodwill associated with any of the
Intellectual Property.




5.4

Distributor shall assist the Company, whenever requested, in protection of the
Intellectual Property.  The Company, in its sole discretion, may commence and
prosecute any claims or suits for infringement of all or any portion of the
Intellectual Property in its own name, in the name of its licensor or designee,
or in the name of Distributor, and may join Distributor as a party thereto.
Distributor agrees to notify the Company if Distributor learns that any other
person, firm, or corporation is using a copyright, trade name, trademark, patent
or design which is substantially or confusingly similar to those owned by or
used pursuant to the authority of the Company.  Distributor shall not institute
any suit or take any action on account of any such infringement without
obtaining the Company’s prior written consent.  The Company may elect to retain
counsel and prosecute any infringement or to institute legal or other action to
prevent or remedy same, but shall not be obligated hereunder to do so.  




5.5

Distributor shall have no rights to duplicate, translate, decompile, reverse
engineer or adapt the Products without the Company’s prior written consent, nor
shall Distributor attempt to develop any products that contain the “look and
feel” or function of any of the Products.






--------------------------------------------------------------------------------




6.

NON-SOLICITATION BY THE DISTRIBUTOR; CONFLICTING ACTIVITIES.  As a material
inducement for the Company to enter into this Agreement, Distributor covenants
that during the Term and for a period of eighteen (18) months immediately
following the termination of this Agreement for any reason, whether with or
without cause, the Distributor shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees or independent
contractors to leave their employment or engagements with the Company, or take
away such employees or independent contractors, or attempt to solicit, induce,
recruit, encourage or take away the Company’s employees or independent
contractors, either for the benefit of the Distributor or for any other person
or entity.




In addition, as a material inducement for the Company to enter into this
Agreement, the Distributor agrees that during the Term of this Agreement, it
will not directly or indirectly, individually, in partnership or in conjunction
with any person, association or company, in any capacity whatsoever directly or
indirectly, (i) promote, sell or solicit orders for any products which, in the
opinion of the Company, are in competition with the Products, or (ii) otherwise
engage in business activities that are in competition with the business of the
Company (“Conflicting Activities”).  The Distributor also agrees to immediately
disclose to the Company in writing all details regarding the occurrence and
nature of any Conflicting Activities.  The provisions of this Section 6 will
survive the termination of this Agreement and will bind the Distributor, its
successors, and its permitted assigns.




7.

TERMINATION.




7.1

This Agreement will become effective as of the Effective Date and upon its
execution and delivery by the Distributor and the Company, and will remain in
effect for the Term as set forth above in Section 3, unless earlier terminated
in accordance with this Agreement.  Notwithstanding the foregoing provisions of
this Section 7.1 as well as any other provisions of this Agreement, this
Agreement shall terminate on thirty (30) days’ prior written notice, at the
option of either party, (i) upon the material breach of the Agreement by the
other party, or (ii) if any proceeding in bankruptcy, a reorganization, or the
appointment of or trustee or any other proceeding under any law for the relief
of debtors shall be instituted with respect to the other party.   The parties
understand and agree that for purposes of this Section 7.1 a “material breach of
this Agreement” shall include, without limitation, any failure by the
Distributor to deliver either the Shares, the cash or Royalty payments to be
paid by Distributor to the Company pursuant to the provisions of Section 1, any
other failure by Distributor to pay to the Company any amounts owed to the
Company pursuant to this Agreement, any material breach by Distributor of its
obligations under a PO, the Note or any other exhibit attached hereto and hereby
incorporated by reference, or any breach by Distributor of its obligations under
Sections 2, 5, 6 or 7.2 of this Agreement.




7.2

The Company shall have the right to terminate this Agreement, on thirty (30)
days’ written notice to the Distributor, in the event that the Distributor shall
fail, during any one-year period of this Agreement, to pay royalties totaling
not less than $22,500 (for the 1st year), $37,500 (for the 2nd year), $60,000
(for the 3rd year), $82,500 (for the 4th year), and $105,000 (for the 5th year)
(with respect to each applicable one-year period, the “Minimum Royalty”) to the
Company.  Upon the Distributor’s receipt of the applicable written notice
relating to any failure to the applicable Minimum Royalty, the Distributor shall
then have the option during the applicable 30-day cure period to pay any
shortfall so as to avoid operation of this termination provision, even though
sale of Products during the applicable one-year period may be insufficient to
generate the Minimum Royalty.




7.3

In the event of any termination or expiration of this Agreement, Company shall
have the option, exercisable in writing within thirty (30) days following such
termination or expiration, to purchase any or all unsold new and unused Products
then in the possession or control of Distributor at the purchase price for such
unsold Products paid by Distributor to Company.




7.4

Distributor agrees that it shall not claim from Company any compensation of
whatever nature or under whatever name on account of goodwill or otherwise when
and if this Agreement is terminated by expiration or otherwise.




7.5

The parties understand and agree that in connection with any termination of this
Agreement or the expiration of the Term, the exclusive distributorship granted
to the Distributor in the Geographic Territory shall immediately terminate.





--------------------------------------------------------------------------------




8.

REPRESENTATIONS OF THE COMPANY.




8.1

The Shares will be acquired by the Company for investment purposes and not with
a view to the resale.




8.2

The Company acknowledges that it is an “accredited investor” as defined in Rule
501 of Regulation D promulgated under the United States Securities Act of 1933,
as amended, (the “Act”).




8.3

The Company understands that the Shares will be "restricted securities" under
the Act and will bear an appropriate restrictive legend.




9.

GENERAL.




9.1

Each party (an “Indemnifying Party”) agrees to indemnify and hold the other
party and its Related Parties (as defined below) harmless against any and all
losses, damages, liabilities, judgments, settlements, penalties, costs and other
expenses (including, without limitation, attorneys’ and accountants’ fees) (such
expenses, “Losses”) incurred or suffered by the other party (an “Indemnified
Party”) or any of the Indemnified Party’s affiliates, which are based upon or
related to any breach by the Indemnifying Party of its obligations, covenants,
warranties or representations hereunder, except to the extent that any such
Losses have resulted from either (i) the breach by the Indemnified Party of its
own obligations, covenants, warranties or representations hereunder, or (ii) any
act or omission of the Indemnified Party that constitutes gross negligence or
intentional or willful misconduct. For purposes of this Section 9.1, “Related
Parties” means any officer, director, shareholder, membership interest owner,
employee, partner, agent, assign, successor, parent, subsidiary and affiliate or
affiliated entity of an Indemnified Party.




9.2

This Agreement, together with any exhibits or other attachments hereto, contains
the entire agreement between the Distributor and the Company concerning the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
arrangements, negotiations and understandings, written and oral, between the
Distributor and the Company and/or any of its affiliates.  Except as otherwise
set forth herein, no amendment, change or modification of this Agreement will be
binding unless in writing and signed by the Distributor and the Company.  The
Distributor may not assign any of its rights or obligations under this
Agreement, including, without limitation, in connection with a change in control
of Distributor.  This Agreement is assignable by the Company.  Subject to the
foregoing restrictions on assignment, this Agreement will apply to, be binding
in all respects upon, and inure to the benefit of, the successors and permitted
assigns of the parties.  Nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.   In the event of any
conflict between the terms and provisions of this Agreement and those of any
attachment hereto, the terms and provisions of this Agreement shall control and
be determinative.




9.3

In the event that any of the provisions of this Agreement are held to be
unenforceable for any reason, the remaining portions of this Agreement will
remain in full force and effect.  Neither the Distributor nor the Company will
be deemed to waive any of their rights or remedies under this Agreement unless
such waiver is in writing and signed by the party to be bound.  The
non-enforcement of any provision of this Agreement will not act as a waiver of
any further non-enforcement of this Agreement.  The language used in this
Agreement will be deemed to be the language chosen by the Distributor and the
Company to express our mutual intent, and no rule of strict construction will be
applied against either party.




9.4

Notices given under this Agreement must be in writing and sent via email,
facsimile, overnight courier, hand delivered, or mailed by certified or
registered mail, to the party at its mailing address, email address or facsimile
number set forth at the beginning of this Agreement, or to the mailing address,
email address or facsimile number provided to the other party in writing from
time to time in accordance with this Section 9.4. Either party may change its
address by giving notice of such change to the other party.  If notice is made
by personal delivery, courier or mail, notice will be deemed made upon delivery.
 If notice is made by e-mail or facsimile, notice will be deemed made upon
transmission of the e-mail or facsimile.





--------------------------------------------------------------------------------




9.5

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard for conflict of laws principles.  Any
controversy or claim between the parties arising out of or related to this
Agreement shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.  The parties further
agree that the locale of such arbitration shall be Clark County, Nevada, and
that judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  In the event of litigation or arbitration
concerning the Agreement, reasonable attorney fees and costs shall be awarded to
the prevailing party. Notwithstanding the foregoing, nothing in this Section 9.5
shall in any way limit the right of a party to seek injunctive or other
equitable relief as set forth below.  Each of the parties acknowledge that the
restrictions and covenants set forth in Sections 2, 5 and 6 above are, in view
of the nature of the business of the Company, reasonable and necessary to
protect the legitimate interests of the Company, that the Company would not have
entered into this Agreement in the absence of such restrictions, and that any
violation by the Distributor of any provisions of Sections 2, 5 and 6 will
result in irreparable injury to the Company.  The parties also acknowledge that
the remedy at law for any violation of these restrictions and/or covenants will
be inadequate, that with respect to each and every violation or threatened
violation of Sections 2, 5 or 6 above the Company shall be entitled to seek
temporary and permanent injunctive relief, without the necessity of proving
actual damages, that the Company shall be entitled to seek an equitable
accounting of all earnings, profits, and other benefits arising from any such
violation, which rights shall be cumulative of and in addition to any other
rights or remedies to which the Company may be entitled, and that in the event
of any such violation or threatened violation the Company shall be entitled to
commence an action for temporary and permanent injunctive relief and other
equitable relief in any court of competent jurisdiction. Each and all of the
several rights and remedies provided for in this Agreement shall be construed as
being cumulative, no one of them shall be deemed to be exclusive of the others
or of any right or remedy allowed by law or equity, and pursuit of any one
remedy shall not be deemed to be an election of such remedy, or a waiver of any
other remedy.  Each party represents and warrants that he or it has the right to
enter into and deliver this Agreement and to grant the rights and undertake the
duties provided for in this Agreement.  This Agreement and the respective rights
and obligations of the parties hereunder shall be binding upon and inure to the
benefit of the parties only after the Agreement has been fully executed and
delivered by an authorized representative of the respective parties.




9.6

The Distributor and the Company acknowledge having fully read and understand
this Agreement, and have been encouraged to have legal counsel advise them in
connection with the execution of this Agreement.  Each of the Distributor and
the Company understands and agrees that it either has had its legal counsel
review this Agreement or expressly and knowingly waives its right to have such
legal counsel review this Agreement.  The subject headings of the Sections or
paragraphs of this Agreement are included for purposes of convenience and
reference only and shall not be deemed to explain, modify, limit, amplify or aid
in the meaning, construction or interpretation of any of the provisions of this
Agreement.  Capitalized terms in the exhibits and other attachments to this
Agreement shall have the meanings given to them in this Agreement, unless such
terms are otherwise expressly defined in such exhibits or other attachments.




9.7

This Agreement may be executed in a number of counterparts, and all executed
counterparts together will constitute one and the same agreement.  Any such
execution may be of a facsimile copy hereof, and any signature transmitted to
another party by facsimile will be valid and binding.




9.8

Termination of this Agreement for any reason, or the expiration of the Term
hereof, shall not affect any of the rights or obligations of either party which
exist as of the date of termination or expiration (including, without
limitation, the rights and obligations contained in Sections 5, 6, 7.2, 7.3 and
9), and which rights and obligations shall survive such termination or
expiration.




[signature page to follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.







“Company”




California Clean Air Technologies, LLC, a Nevada limited liability company




By: /s/ Michael L. Avery

Name: Michael L. Avery

Position: CEO







“Distributor”




SaaSMax Inc., a Nevada corporation







By: /s/ Dina M. Moskowitz

Name: Dina M. Moskowitz

Position: Chief Executive Officer





--------------------------------------------------------------------------------




EXHIBIT “A” —  COPY OF NOTE




[see attached]








--------------------------------------------------------------------------------




EXHIBIT “B” — GEOGRAPHIC TERRITORY




The country of Canada (but with only non-exclusive rights for the territories of
British Columbia, Alberta and Saskatchewan)



